—Judgments, Supreme Court, New York County (Budd Goodman, J.), rendered June 25, 1992, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and, upon his plea *174of guilty, of bail jumping in the second degree, and sentencing him, as a second felony offender, to consecutive terms of 21/2 to 5 years and V-h to 3 years, respectively, unanimously affirmed.
Defendant’s CPL 200.60 claim is unpreserved (People v Strange, 194 AD2d 474, lv denied 82 NY2d 727) and we decline to review it in the interest of justice. In any event, the claim lacks merit. Where defendant stipulated to his prior conviction at his own initiative at the time of the Sandoval hearing, there was no need for the court to again offer defendant an opportunity to admit the previous conviction as contemplated by CPL 200.60 (3) (People v Cloyce, 220 AD2d 329, lv denied 87 NY2d 920; People v Strange, supra).
The court exercised its discretion properly in permitting general background information about the police operation in this case, which was relevant to certain unique factual issues and responsive to defense strategy (People v Kelsey, 194 AD2d 248, 252). Defendant’s remaining contentions are without merit. Concur—Sullivan, J. P., Ellerin, Ross, Nardelli and Andrias, JJ.